Case: 21-10674      Document: 00516231577         Page: 1    Date Filed: 03/09/2022




                United States Court of Appeals
                     for the Fifth Circuit                     United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                                                                  March 9, 2022
                                   No. 21-10674                   Lyle W. Cayce
                                                                       Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Eric Ray Smith,

                                                         Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Northern District of Texas
                            USDC No. 3:19-CR-314-1


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
            Eric Ray Smith appeals his conviction and sentence for possession
   with intent to distribute methamphetamine. He contends that the
   Government breached his plea agreement by using information it obtained
   during his pre-plea agreement interview to increase his guidelines sentencing
   range.


            *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-10674       Document: 00516231577           Page: 2   Date Filed: 03/09/2022




                                      No. 21-10674


            At sentencing, Smith did not object on this basis. Instead, he conceded
   that this information could be used in calculating his guidelines range. Thus,
   we review for plain error only. See Puckett v. United States, 556 U.S. 129, 135
   (2009); United States v. Cluff, 857 F.3d 292, 297 (5th Cir. 2017). We apply
   general principles of contract law in interpreting a plea agreement and
   consider “whether the [G]overnment’s conduct is consistent with the
   defendant’s reasonable understanding of the agreement.” Cluff, 857 F.3d at
   298 (internal quotation marks and citation omitted). The defendant has the
   burden of proving by a preponderance of the evidence the underlying facts
   that establish a breach. United States v. Pizzolato, 655 F.3d 403, 409 (5th Cir.
   2011).
            Smith’s plea agreement is no model of contract draftsmanship. On the
   one hand, it specifies that “USSG § 1B1.8 is applicable to [Smith].” That
   might be fatal to Smith’s argument. That is because the Sentencing
   Guideline’s § 1B1.8 expressly provides that the Government may use
   information “known” to it “prior to entering into” the plea agreement. U.S.
   Sent’g Guidelines Manual § 1B1.8(b)(1). But on the other hand, the
   very next sentence in Smith’s plea agreement supports him. That sentence
   expressly provides that “[a]ny information provided by [Smith], other than
   that charged in the Indictment, in connection with [Smith’s] assistance to the
   government, including debriefing and testimony, will not be used to increase
   [his] Sentencing Guideline level.” (Emphasis added.) Since part of the plea
   agreement supports Smith, and part of the plea agreement opposes Smith,
   the plea agreement is at least ambiguous on this issue. Even so, all that means
   is that the plea agreement’s scope on this issue is “subject to reasonable
   dispute.” Puckett, 556 U.S. at 135. And that is not good enough to satisfy the
   plain-error standard. See id. (requiring a “clear or obvious” error); Cluff, 857
   F.3d at 297 (same).




                                           2
Case: 21-10674        Document: 00516231577             Page: 3      Date Filed: 03/09/2022




                                        No. 21-10674


           Because Smith’s argument is not frivolous and is not foreclosed by
   published precedent, 1 the Government’s motion for summary affirmance is
   DENIED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir.
   1969). Because there is no clear or obvious error on this record, we AFFIRM
   the judgment of the district court and DENY the Government’s alternative
   motion for an extension of time as moot.




           1
             The Government argues that our unpublished decision in United States v. Regan,
   831 F. App’x 743 (5th Cir. 2020), forecloses Smith’s argument. We disagree since
   “[u]npublished opinions issued on or after January 1, 1996[] are not precedent,” save for
   limited circumstances. 5th Circuit Rule 47.5.4.




                                              3